Per Curiam. John Joplin, a full-time, state-salaried, public defender for Sebastian County, Arkansas, was appointed by the trial court to represent Appellant, Ronald Ray Tryon, an indigent defendant, for charges of possession ofmethamphetamine with intent to deliver, possession of drug paraphernalia and theft by receiving. On January 31, 2006, Appellant was found guilty and sentenced to life in the Arkansas Department of Corrections. A notice of appeal was timely filed and the record has been timely lodged in this court. Mr. Joplin now asks to be relieved as counsel for Appellant in this criminal appeal, based on the case of Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000) (holding that full-time, state salaried public defenders were ineligible for compensation for their work on appeal) and Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000) (per curiam) (relieving Appellant’s court-appointed public defender and appointing new counsel on appeal). Since the time of those decisions, however, the law was changed by the General Assembly. Act 1370 of 2001 provided in part: “Persons employed as full-time public defenders who are not provided a state-funded secretary, may also seek compensation for appellate work from the Arkansas Supreme Court or the Arkansas Court of Appeals.” That provision is now codified as Ark. Code Ann. § 19-4-1604(b)(2)(B) (Supp. 2005).  Mr. Joplin’s motion states that he is provided with a full-time, state-funded secretary. Accordingly, we grant his motion to withdraw as attorney. Greg Knutson will be substituted as attorney for Appellant in this matter. The Clerk will establish a new briefing schedule.